Exhibit 10.1


 
BANK OF KENTUCKY
CRESTVIEW, KENTUCKY


EXECUTIVE DEFERRED CONTRIBUTION PLAN


AMENDMENT # 3


The undersigned, a duly authorized officer of Bank of Kentucky  (“Company”)
hereby adopts this Amendment Number 3 to the Bank of Kentucky Executive Deferred
Contribution Plan, adopted on September 1, 2003  (“Plan”).


1.
In order to revise the definition of “Disability” to comport with that contained
in Treas. Reg. Section 1.409A-3(i)(1)(4), Section 1.8 of the Plan is hereby
deleted and substituted therefor is a new Section 1.8 to read as follows,
effective January 1, 2005:



DISABILITY means the participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the participant's
employer. A service provider will be deemed disabled if the service provider is
determined to be totally disabled by the Social Security Administration or the
Railroad Retirement Board.


2.
In order to revise the definition of “Separation from Service” to comport with
that contained in Treas. Reg. Section 1.409A-1(h), Section 1.15 of the Plan is
hereby deleted and substituted therefor is a new Section 1.15 to read as
follows, effective January 1, 2005:



SEPARATION FROM SERVICE has the meaning described in Treas. Reg. Section
1.409A-1(h), which provides that an employee separates from service with the
employer if the employee dies, retires, or otherwise has a termination of
employment with the employer.


3. 
In order to expand the securities to which a Participant may direct investment
of the Deferred Compensation Account, the following language is added to Article
IV, effective upon adoption of this Amendment #3:

 
Common or preferred stock of the Company or an affiliate thereof is an
acceptable deemed investment.

 
1

--------------------------------------------------------------------------------

 


4.
In order to provide for a minimum delay of 6 months after a Separation from
Service for a distribution of benefits to a Key Employee while the stock of the
Company is traded on an exchange, as required by Treas. Reg. Section
1.409A-1(c)(3)(v),  Section 7.3 of the Plan is hereby amended to add the
following language, effective January 1, 2005:



In the case of any key employee (as defined in Code section 416(i)) during a
time at which the stock of the Company is publicly traded on an established
securities market or otherwise, a payment upon a separation from service  may
not be made before the date that is six months after the date of separation from
service (or, if earlier than the end of the six-month period, the date of death
of the key  employee).


5.
In order to provide for one form of benefit distribution, Article VIII is hereby
deleted and substituted therefor is a new Article VIII to read as follows,
effective January 1, 2005:



ARTICLE VIII
FORM OF BENEFIT DISTRIBUTION


8.1           FORM OF DISTRIBUTION.  Distribution of benefits shall be made in a
single lump sum payment of the entire balance in a Participant's Deferred
Compensation Account.


6.
All other provisions of the Plan not otherwise affected by this amendment are
hereby ratified and affirmed.



IN WITNESS WHEREOF, the undersigned duly authorized officer of Bank of Kentucky
hereby executes this Amendment Number 3 on this the   17th  day of November,
2010.



 
BANK OF KENTUCKY
     
By:
Robert W. Zapp
 




 
As Its:
President
 

 
 
2

--------------------------------------------------------------------------------

 